Citation Nr: 0431781	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial increased evaluation for a 
cervical spine disability (characterized as degenerative disc 
disease with herniated nucleus pulposus), currently evaluated 
as 30 percent disabling.

3.  Entitlement to an initial increased evaluation for 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an initial compensable evaluation for 
degenerative arthritis of the right knee.

5.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

6.  Entitlement to an initial increased evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial increased evaluation for post-
operative resection of left posterior 7th rib, currently 
evaluated as 10 percent disabling.

8.  Entitlement to an initial increased evaluation for 
surgical scar of the left 7th rib, currently evaluated as 10 
percent disabling.

9.  Entitlement to an initial compensable evaluation for 
bilateral hand eczema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran retired from the United States Navy in July 1999, 
after serving more than 20 years on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran subsequently perfected 
this appeal.  

In October 2003, the veteran submitted correspondence wherein 
he indicated that he has not worked since he retired from 
service and that he is not able to work due to his physical 
condition.  To the extent the veteran is raising an informal 
claim for a total disability evaluation based on individual 
unemployability (TDIU), this matter is referred to the RO for 
the appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to increased evaluations for a 
cervical spine disability, degenerative arthritis of the 
knees, surgical scar in the area of the 7th rib, allergic 
rhinitis, and bilateral hand eczema are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to the issues of an increased 
evaluation for post-operative resection of the left 7th 
posterior rib and for an increased evaluation for tinnitus.  

2.  The veteran reports bilateral constant tinnitus.  The 
maximum schedular evaluation for tinnitus has been in effect 
since August 1, 1999.  

3.  The veteran underwent an in-service elective excisional 
biopsy of a left posterior 7th rib lesion.  The maximum 
schedular evaluation for the removal of one rib has been in 
effect since August 1, 1999.  

4.  The veteran is not frequently hospitalized for his 
tinnitus or post-operative excision of the posterior left 7th 
rib and the record contains no objective evidence showing 
that these disabilities have a marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral tinnitus are not met and entitlement to 
separate evaluations in each ear is prohibited as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.87, Diagnostic Code 6260 (2004); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for post-operative resection of the left posterior 
7th rib are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5297 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2003, the RO advised the veteran of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was notified of the information necessary to 
substantiate his claims for increase.  Specifically, that the 
evidence must show that his service-connected disability had 
gotten worse.  The letter advised the veteran of his and VA's 
respective obligations with regard to obtaining evidence.  
The veteran was informed that he could help with his claims 
by telling VA about any additional information or evidence 
that he wanted it to try and obtain.  

The September 2002 statement of the case (SOC), the June 2003 
supplemental statement of the case (SSOC), and the October 
2003 SSOC, collectively notified the veteran of the laws and 
regulations pertaining to his claims for increased 
evaluations for tinnitus and post-operative resection of the 
left 7th rib.  The September 2002 SOC specifically set forth 
the regulations pertaining to VA's duty to assist.  These 
documents also advised the veteran of the evidence of record, 
of the adjudicative actions taken, and of the reasons and 
bases for denial.  

With regard to the veteran's claim for an increased 
evaluation for tinnitus, the Board notes that VA is not 
required to provide § 5103(a) notice in a claim for separate 
ratings for each ear for bilateral service-connected tinnitus 
because there is no information or evidence that could 
substantiate the claim, as entitlement to separate ratings is 
barred by current Diagnostic Code 6260 and by the previous 
versions of Diagnostic Code 6260 as interpreted by a 
precedent opinion of VA's Office of General Counsel.  See 
VAOPGCPREC 2-2003; VAOPGCPREC 2-2004 (March 9, 2004).  

The claims folder contains the veteran's service medical 
records, private medical records submitted by the veteran, 
and various records from the VA medical center (VAMC) in 
Mountain Home.  The veteran was provided a VA audiological 
examination in May 2000 and a VA general medical examination 
in June 2000.  

The Board acknowledges that complete VA medical records since 
discharge may not be of record and that the VA examinations 
are over four years old.  Notwithstanding, the rating 
schedule clearly sets forth the maximum evaluations that the 
veteran can obtain with regard to his tinnitus and for 
removal of one rib.  There is no reasonable possibility that 
additional VA records or further examination would aid the 
veteran in substantiating these particular claims for 
increase and the Board concludes that further development 
regarding these claims is not required.  See 38 C.F.R. 
§ 3.159(d) (2004).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Increased Evaluation for Tinnitus

The veteran was originally granted service connection for 
tinnitus in October 2000 and assigned a 10 percent evaluation 
effective August 1, 1999 pursuant to Diagnostic Code 6260.  
Effective June 10, 1999, a maximum 10 percent rating was 
provided for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  

Effective June 13, 2003, VA amended Diagnostic Code 6260 in 
order to codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10 percent 
evaluation whether it is perceived in one ear, both ears, or 
in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 
(2) (2004).  

In the September 2004 informal hearing presentation, the 
veteran's representative argues that because the veteran's 
claim was filed prior to the June 2003 amendments to 
Diagnostic Code 6260 he is entitled to have the most 
favorable version of the regulation applied to his claim, 
which would allow for separate 10 percent ratings for 
tinnitus in each ear.  The veteran's representative also 
argues that not allowing for separate evaluations based on 
the amended regulation constitutes an improper retroactive 
application of the law.  

In a precedent opinion, VA's Office of General Counsel held 
that Diagnostic Code 6260, as in effect prior to June 10, 
1999 and as amended as of that date, authorized a single 10 
percent evaluation for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003.  The Board acknowledges the 
representative's arguments as set forth above; however, it is 
bound by General Counsel precedential opinions.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

The veteran is currently in receipt of the maximum schedular 
evaluation for tinnitus and based on the foregoing, the Board 
concludes that there is no legal merit to a claim for 
separate 10 percent evaluations for each ear.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Board also concludes that 
staged ratings are not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

On review of the record, the veteran is not frequently 
hospitalized for his service-connected tinnitus and there is 
no objective evidence showing that this disability markedly 
interferes with employment beyond that contemplated in the 
schedular standards.  Therefore, the Board finds that 
referral to the RO for consideration of an extraschedular 
evaluation is not warranted.  See VAOPGCPREC 6-96 (1996).

Increased Evaluation for Post-Operative Resection of the Left 
7th Posterior Rib

The veteran was originally granted service connection for 
post-operative resection of the left posterior 7th rib in 
October 2000 and assigned a 10 percent evaluation effective 
August 1, 1999.  The veteran contends that the currently 
assigned evaluation does not adequately reflect the severity 
of his disability.  

Service medical records indicate that the veteran underwent 
an elective excisional biopsy of a left posterior 7th rib 
lesion in August 1980.  VA examination in June 2000 reported 
a diagnosis of status post open-rib biopsy of the left 7th 
rib posteriorly for a benign lesion.  

The RO evaluated the veteran's disability pursuant to 
Diagnostic Code 5297.  Under this provision, rib removal is 
evaluated as follows: one or resection of two or more ribs 
without regeneration (10 percent); two (20 percent); three or 
four (30 percent); five or six (40 percent); more than six 
(50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5297 
(2004).  

The veteran is currently assigned a 10 percent evaluation for 
the resection of his left posterior 7th rib, which is the 
maximum schedular evaluation available for the removal of one 
rib.  A 20 percent evaluation is not warranted, as there is 
no evidence showing that two ribs were removed.  Staged 
ratings are also not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

On review of the record, the veteran is not frequently 
hospitalized for his service-connected rib resection and 
there is no objective evidence showing that this disability 
has a marked interference with employment beyond that 
contemplated in the schedular standards.  Therefore, the 
Board finds that referral to the RO for consideration of an 
extraschedular evaluation is not warranted.  See VAOPGCPREC 
6-96 (1996).

As the preponderance of the evidence is against the claims 
for increased evaluations for tinnitus and post-operative 
resection of the left posterior 7th rib, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative resection of the left posterior 7th rib is 
denied.  


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim and has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The claims folder contains records from the VA medical center 
(VAMC) in Mountain Home for the following periods: November 
1999 to January 2001; December 2001 to October 2002; and 
April 2003 to September 2003.  Pursuant to the duty to 
assist, the RO should obtain additional VA medical records.  

Service Connection for Bilateral Hearing Loss

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 4.85(c) (2004).

The veteran underwent a VA audiology examination in May 2000 
and at that time, did not have a hearing loss disability 
pursuant to VA standards.  If the veteran submits evidence 
of, or if additional VA medical records show a current 
hearing loss disability, the RO should request a VA 
examination and etiology opinion.  

Increased Evaluation for a Cervical Spine Disability

The veteran was originally granted service connection for a 
cervical spine disability, characterized as degenerative disc 
disease with herniated nucleus pulposus, in October 2000 and 
assigned a 20 percent evaluation effective August 1, 1999.  
The evaluation was increased to 30 percent effective 
September 26, 2003. 

The veteran most recently underwent a VA spine examination in 
November 2002.  At that time, the peripheral/neurological 
examination of the arms and shoulders was unremarkable 
without significant deficit.  In September 2003, the veteran 
underwent EMG/NCS studies at VAMC Mountain Home, which were 
abnormal and indicative of left cubital tunnel syndrome.  In 
a statement received in October 2003, the veteran reported 
that a nurse from VA called him and advised him that the 
surgeon looked at his EMG/NCV results and wanted him to keep 
his October 24, 2003 appointment.  VA records subsequent to 
September 2003 have not been obtained.  

The veteran reported that the pain, burning, and stiffness 
are getting worse and that he is taking narcotics to try and 
regulate his pain.  Consequently, the Board finds that an 
additional VA examination to determine the current severity 
of the veteran's cervical spine disability is necessary.  



Increased Evaluation for Degenerative Arthritis, Bilateral 
Knees

The veteran was originally granted service connection for 
degenerative arthritis of both knees in October 2000 and 
assigned a 10 percent evaluation for the left knee and a 
noncompensable evaluation for the right knee effective August 
1, 1999.  

The veteran most recently underwent VA examination in June 
2000.  VA outpatient records show complaints of knee pain.  
The Board finds that additional VA examination is necessary 
to determine the current nature and severity of the veteran's 
bilateral knee disabilities.  

Increased Evaluation for Allergic Rhinitis

On his March 2000 claim for benefits, the veteran requested 
service connection for "sinus."  On review, it appears that 
the veteran was originally granted service connection for 
allergic rhinitis, claimed as sinusitis, in October 2000 and 
assigned a noncompensable evaluation effective August 1, 
1999.  

The veteran most recently underwent VA examination in June 
2000.  A March 2001 VA consultation note indicates a 
diagnosis of deviated septum and that the veteran was 
scheduled for surgery for nasal obstruction.  On review, it 
does not appear that records related to the veteran's nose 
surgery have been obtained.  VA records dated in 2002 show 
complaints of seasonal allergies and that the veteran was 
given Allegra.  Accordingly, the Board finds that additional 
VA examination is necessary to determine the current severity 
of the veteran's allergic rhinitis.  

Increased Evaluation for Surgical Scar of the Left 7th Rib
Increased Evaluation for Bilateral Hand Eczema

The veteran was originally granted service connection for a 
surgical scar of the left 7th rib and for bilateral hand 
eczema in October 2000.  He was assigned a 10 percent 
evaluation for the surgical scar and a noncompensable 
evaluation for the eczema.  

VA ascertained the severity of the veteran's scar pursuant to 
Diagnostic Code 7804, and the severity of his eczema pursuant 
to Diagnostic Code 7806.  Effective August 30, 2002, the 
schedule for rating skin disabilities was revised.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, et. seq. (2004).  
The veteran, however, has not been advised of the amendments 
to the rating schedule and it does not appear that the RO has 
considered the application of the revised rating criteria to 
the veteran's claims for increase.  

The veteran most recently underwent a VA examination in June 
2000.  In order to determine the current severity of the 
veteran's service-connected skin disabilities and to obtain 
medical findings pertinent to the evaluation of these 
disabilities under the revised rating criteria, the Board 
finds that additional examination is warranted.

Accordingly, this case is REMANDED as follows:

1.  The RO should advise the veteran of 
the August 30, 2002 amendments to the 
rating schedule for skin disabilities.  

2.  The RO should obtain the veteran's 
complete medical records regarding 
treatment for his claimed disabilities 
from the VAMC Mountain Home for the 
periods from (a) January 2001 to December 
2001; (b) October 2002 to April 2003; and 
(c) September 2003 to the present.  

Records obtained should include any 
reports related to a surgery for nasal 
obstruction in approximately 2001.  
All records obtained should be associated 
with the claims folder.  

3.  If the veteran submits evidence of, 
or if additional VA records contain 
evidence of a current hearing loss 
disability, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination to 
determine the probable etiology of any 
hearing loss disability.  

The examiner is requested to provide an 
opinion, based on a review of the record, 
as to whether it is more likely than not 
(i.e. probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran 
has a current hearing loss disability 
that is related to his active military 
service or events therein.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an orthopedic/neurological 
examination to determine the current 
nature and severity of his cervical spine 
disability, characterized as degenerative 
changes with herniated nucleus pulposus.  
All necessary tests and studies should be 
performed.  The examiner is requested to:

(a) Conduct range of motion studies and 
set forth all information necessary to 
determine the combined range of motion of 
the cervical spine, such as forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation; 

(b) Comment on the degree of functional 
loss due to pain, weakened movement, 
excess fatigability, or incoordination, 
and describe whether pain significantly 
limits functional ability during flare-
ups or on repeated use.  

(c) Indicate whether there is any 
evidence of intervertebral disc syndrome 
or neurological findings attributable to 
the degenerative changes in the veteran's 
cervical spine.  

If neurological abnormalities are found, 
the specific nerve(s) affected should be 
specified.  

If intervertebral disc syndrome is 
present in more than one spinal segment, 
the examiner should indicate if the 
effects in each spinal segment are 
clearly distinct.  

The total number and duration of 
incapacitating episodes due to 
intervertebral disc syndrome, if any, 
should be specified.

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

5.  Make arrangements with the 
appropriate medical facility for the 
veteran to be afforded the following VA 
examination: an orthopedic examination to 
determine the current severity of the 
veteran's degenerative arthritis of the 
left and right knees.  All necessary 
tests and studies should be completed.  
The examiner is requested to:

(a) Describe all pathology associated 
with the veteran's service-connected 
degenerative arthritis of the left and 
right knees;

(b) Describe applicable ranges of motion 
(flexion and extension) in terms of 
degrees in both knees; and 

(c) Comment on the degree of functional 
loss due to pain, weakened movement, 
excess fatigability, or incoordination, 
and describe whether pain significantly 
limits functional ability during flare-
ups or on repeated use.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an ear, nose, and throat 
examination to determine the current 
severity of his service-connected 
allergic rhinitis.  

The examiner is requested to indicate 
whether there are any polyps; and if 
there are no polyps, whether there is 
greater than 50-percent obstruction of 
the nasal passages on both sides or 
complete obstruction on one side.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

7.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a dermatology examination to 
determine the current severity of the 
veteran's surgical scar of the left 7th 
rib and of his bilateral hand eczema.  

(a) With regard to the veteran's surgical 
scar of the left 7th rib, the examiner is 
requested to (i) specify (in square 
inches or cm.) the area involved; (ii) 
whether the scar is deep (associated with 
underlying soft tissue damage) or 
superficial; and (iii) whether the scar 
causes limited motion or any functional 
loss.  

(b) With regard to the veteran's 
bilateral hand eczema, the examiner is 
requested to indicate (i) whether there 
is an exposed surface or extensive area 
with exfoliation, exudation or itching; 
(ii) the percentage of the entire body or 
exposed areas affected; (iii) whether 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required and 
if so, for how long; and (iv) whether 
there is any limitation of function of 
the affected parts.  
The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

8.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss; entitlement to an 
initial increased evaluation for a 
cervical spine disability; entitlement to 
an initial increased evaluation for 
degenerative arthritis of the left knee; 
entitlement to an initial compensable 
evaluation for degenerative arthritis of 
the right knee; entitlement to an initial 
compensable evaluation for allergic 
rhinitis; entitlement to an initial 
increased evaluation for surgical scar of 
the left 7th rib; and entitlement to an 
initial compensable evaluation for 
bilateral hand eczema.  

All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



